Citation Nr: 0515440	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  04-09 579	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder.

2.  Entitlement to a compensable rating for hemorrhoids. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1969, from February 1971 to November 1973, and from 
July 1975 to July 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which granted service connection for 
post-traumatic stress disorder and evaluated it as 30 percent 
disabling.  It also granted service connection for 
hemorrhoids and assigned a noncompensable evaluation.  The 
veteran filed a timely appeal of these two ratings.  During 
the course of the appeal, the veteran moved to Louisiana.  
Therefore, the claims file is now under the jurisdiction of 
the New Orleans, Louisiana RO. 

The Board notes that in November 2002, the veteran submitted 
an informal claim for service connection for a skin 
disability due to exposure to herbicides.  To date, no action 
has been taken on this claim.  The issue is referred to the 
RO for appropriate disposition.

A rating decision in April 2004 granted a permanent and total 
disability rating for nonservice-connected pension purposes.  
Non-service-connected kidney stones were a factor.  With the 
assignment herein of a 70 percent rating for PTSD, the issue 
of entitlement to a total disability rating for compensation 
purposes based on individual unemployability is raised.  This 
claim is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's post-traumatic stress disorder is 
manifested by anxiety, impaired judgment, deficiencies in 
thinking, suicidal and homicidal ideation, impaired impulse 
control, neglect of personal appearance and hygiene, and an 
inability to establish and maintain effective relationships. 

2.  There is no evidence of gross impairment in thought 
processes, persistent hallucinations, persistent danger of 
hurting self or others, disorientation to time or place, or 
memory loss for names of close relatives or own name.

3.  The veteran's internal hemorrhoids are manifested by 
moderate symptoms of rectal discomfort, swelling, and 
itching.

4.  There is no evidence of large or thrombotic hemorrhoids, 
irreducible, with excessive redundant tissue, evidencing 
frequent occurrences.  Nor is there evidence of persistent 
bleeding, secondary anemia, or fissures.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for post-traumatic 
stress disorder are met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.126, 
4.130, Diagnostic Code 9411 (2004). 

2.  The criteria for a compensable rating for hemorrhoids are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.114, Diagnostic Code 7336 
(2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In the present case, the issue on appeal arises from two 
initial claims for service connection.  In this context, the 
Board notes that a substantially complete application was 
received in February 2002.  In April 2002, prior to its 
adjudication of this claim, the AOJ provided notice to the 
claimant regarding the VA's duties to notify and to assist.  
Specifically, the AOJ notified the claimant of information 
and evidence necessary to substantiate the claim; information 
and evidence that VA would seek to provide; and information 
and evidence that the claimant was expected to provide.  
While the veteran was not instructed to "submit any evidence 
in his possession that pertains to the claim," he was 
advised to notify VA of any information or evidence he wished 
VA to retrieve for him, to include private treatment records.  
Thus, the Board finds that the content and timing of the 
April 2002 notice comport with the requirements of § 5103(a) 
and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  All identified 
treatment records have been secured and associated with the 
claims file.  Additionally, the veteran has been examined by 
VA in conjunction with his claims.  

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Post-Traumatic Stress Disorder

Service connection was established for post-traumatic stress 
disorder (PTSD) in November 2002, and was evaluated as 30 
percent disabling under DC 9411.   

Under the rating criteria for mental disorders, a 50 percent 
rating is warranted where the disorder is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability rating requires total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name. Id.

The Board finds that the veteran's disability picture more 
nearly approximates the symptoms contemplated in the 70 
percent category.  The Board notes that the veteran underwent 
group therapy for PTSD from September 2001 to November 2001.  
Clinical records from this time reveal that the veteran was 
unkempt.  He had anxiety, as evidenced by a facial tic.  His 
cognition was distorted, in that he skewed thoughts due to 
emotional numbness and survivor guilt.  The veteran's 
judgment  and ability to control impulses were noted to be 
impaired.  The veteran had expressed both suicidal and 
homicidal ideation, though denied any current intent.  A goal 
of the treatment was to help the veteran control his 
outbursts of anger and rage, as he had been in fist fights, 
declaring he had no fear.   The veteran was socially 
isolated, reportedly because "people had crappy attitudes" 
and thought he was crazy, so they did not want him around.  

In August 2002, the veteran underwent a VA mental disorder 
examination, at which time it was noted that the veteran 
continued to have suicidal and homicidal ideation, without 
current intent.  He indicated that it is as if he is 
constantly watching a movie of his experiences in Vietnam in 
his head, and that these intrusive thoughts never go away.  
He reported having married and divorced three times, and that 
currently he lived by himself, 14 miles outside of town, in a 
tent.  Upon examination, the veteran's Global Assessment of 
Functioning (GAF) score was noted to be 45, indicative of 
serious symptoms and serious impairment in social and 
occupational functioning. 
The veteran reported in November 2002 that he goes to the 
store twice a year to stock up on food, but mainly hunts and 
fishes for his day to day nutrition.  In the warm months, he 
sleeps in a tent on 5 acres of land owned by someone else.  
When it is cold, he sleeps in his pickup.  He reported that 
when his clothes begin to stick to him, he goes to his 
brother's house for a shower.  Other than that, he has little 
to no social contact. 

The Board finds that these symptoms warrant a 70 percent 
evaluation under the rating criteria.  The veteran has 
anxiety, impaired judgment, deficiencies in thinking, 
suicidal and homicidal ideation, impaired impulse control, 
neglect of personal appearance and hygiene, and an inability 
to establish and maintain effective relationships.

There is no evidence, however, of symptoms warranting a total 
evaluation, such as gross impairment in thought processes, 
persistent hallucinations, persistent danger of hurting self 
or others, disorientation to time or place, or memory loss 
for names of close relatives or his own name.

Accordingly, an increased evaluation of 70 percent (and no 
higher) for post-traumatic stress disorder is warranted in 
this case. 

Hemorrhoids

Service connection was established for hemorrhoids in 
November 2002, and a noncompensable rating was assigned under 
DC 7336.   

Under the rating criteria for the digestive system, and 
particularly for hemorrhoids, a mild or moderate condition is 
assigned a noncompensable rating.  A 10 percent evaluation is 
warranted for hemorrhoids, internal or external, that are 
large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent occurrences.  A 20 percent 
evaluation is warranted if there is persistent bleeding and 
with secondary anemia, or fissures.  38 C.F.R. § 4.114, DC 
7336.

The veteran was examined in August 2002 after he initiated 
his claim.  He reported a history of internal hemorrhoids 
since 1971.  He indicated he does not bleed from them, but 
will periodically have flare-ups, during which he experiences 
some rectal discomfort, swelling, and itching.  He does not 
take medication for this disability.  At the time of the 
exam, the veteran denied any pain.  

The Board notes that there are no further clinical records 
documenting treatment for this disability. 

As large or thrombotic hemorrhoids, irreducible, with 
excessive redundant tissue, evidencing frequent occurrences, 
have not been documented or reported, the current degree of 
impairment, albeit symptomatic, can be considered no more 
than moderate.  Similarly, there is no evidence of persistent 
bleeding, secondary anemia, or fissures.  Accordingly, a 
compensable evaluation is not in order.


ORDER

Entitlement to a 70 percent rating for post-traumatic stress 
disorder is granted, subject to regulations applicable to the 
payment of monetary benefits.

Entitlement to a compensable evaluation for hemorrhoids is 
denied.


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


